Citation Nr: 1002408	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  08-18 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of treatment from March 
26, 2007, to March 28, 2007, at Mercy Hospital.  


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The Veteran had active service from January 1964 to December 
1967.  

The appellant in this case is the medical provider that 
provided the Veteran with medical services in question.  A 
claimant for payment or reimbursement under 38 U.S.C.A. 
§ 1725 must be the entity that furnished the treatment, the 
Veteran who paid for the treatment, or the person or 
organization that paid for such treatment on behalf of the 
Veteran.  38 C.F.R. § 17.1004(a) (2009).  Thus, the appellant 
has standing in this case.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a decision of Department of Veterans Affairs 
Medical Center (VAMC) in Canandaigua, New York. 


FINDINGS OF FACT

The Veteran was hospitalized and treated at a private 
hospital, the Mercy Hospital, from March 26, 2007, to March 
28, 2007, but the appellant's claim for reimbursement was 
received more than 90 days after termination of treatment.  


CONCLUSION OF LAW

The criteria for payment or reimbursement for unauthorized 
emergency medical expenses at a private hospital from March 
26, 2007, to March 28, 2007, have not been met.  38 U.S.C.A. 
§§ 1725, 1728 (West 2002 & Supp. 2008); Veterans' Mental 
Health and Other Care Improvements Act of 2008, Pub. L. No. 
110-387, § 402, ___ Stat. ___ (2008); 38 C.F.R. §§ 17.120, 
17.1000-17.1008 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A Health Insurance Claim Form was received on July 11, 2007, 
referenced dates of medical service to the Veteran of March 
26, 2007, March 27, 2007, and March 28, 2007.  

The agency of original jurisdiction (AOJ) sent the appellant 
a letter, dated July 18, 2007, regarding the Veteran's care 
from March 26, 2007 to March 28, 2007.  It was stated that 
consideration of possible VA financial assistance had been 
given the appellant's claim under the Veterans Millennium 
Health Care and Benefits Act, H. R. 2116 but the claim was 
denied.  It was noted that payment might be made if all five 
(5) of the following criteria were met: (1) the Veteran was 
financially liable to the provider for emergency treatment, 
(2) the Veteran was enrolled in the VA Health Care system and 
received treatment within a 24-month period proceeding 
emergency care, (3) the Veteran had no other coverage under a 
health care contract that would pay, in whole or part, (4) VA 
facilities were not feasibly available and an attempt to use 
them beforehand would have been hazardous to life or health, 
and (5) emergency services were provided in a hospital 
emergency department, a free standing urgent care clinic, or 
a similar facility held out as providing urgent  or emergency 
care to the public, up to the point of medical stability.  

The appellant was further notified that the absence of any 
one of these criteria precluded payment by VA.  In this case, 
the reason for not approving the claim was that the claim was 
not timely filed because it was not submitted within 90 days 
of medical care.  The appellant was notified of her appellate 
rights and notified that any evidence that was believed to 
indicate that reconsideration was proper should be sent to 
VA.  

In a letter dated November 28, 2007, and received on December 
17, 2007, from the claimant, it was reported that the Veteran 
was seen in the Mercy Hospital by the claimant on March 26, 
2007, March 27, 2007, and March 28, 2007.  The hospital 
obtained Medicare information from the patient and the claims 
were denied.  The patient finally provided the information 
for Veterans on July 6, 2007.  Consideration of the claim for 
these dates of service was requested because the Veteran was 
seen in a medical emergency and admitted to the hospital.  

In a letter dated December 31, 2007, the AOJ informed the 
appellant that her claim had again been reviewed and 
considered but no reason was found to reverse the decision.  
She was informed that under 38 C.F.R. § 17.1004(d) claims 
must be submitted within 90 days from the date of 
"service/discharge or date exhausted, without success, 
action to obtain payment or reimbursement for the treatment 
from a third party."  The claim had been received on 
December 17, 2007, past the above 90 days filing requirement, 
and also 90 days past the date the patient provided the 
appellant with "the information" on July 6, 2007.  

Law and regulations

The appellant seeks payment or reimbursement for medical 
treatment provided to the Veteran in a private hospital.  

From the information before the Board there is no indication 
of what, if any, disabilities for which service connection 
may be in effect.  

Likewise, there is no indication in the record of what was 
the disability or disabilities for which the Veteran was 
treated at the Mercy Hospital by the appellant in March 2007.  

Also, other than the mere use of the phrase "medical 
emergency" in the appellant's November 2007, there is no 
evidence pertaining to the nature of the treatment 
administered to the Veteran in March 2007.  

There is also no indication in the record that the Veteran 
was enrolled in the VA Health Care system and received 
treatment within a 24-month period proceeding emergency care; 
that the Veteran had no other coverage under a health care 
contract that would pay, in whole or part, or that VA 
facilities were not feasibly available and an attempt to use 
them beforehand would have been hazardous to life or health.  

The AOJ has adjudicated the claim under the provisions of 
38 U.S.C.A. § 1725 (and not under 38 U.S.C.A. § 1728 which 
provides criteria for payment or reimbursement of service- 
connected disabilities or for veterans for which total 
disability, permanent in nature).  38 U.S.C.A. § 1725 is 
known as the Millennium Bill.  As there is no evidence or 
indication that the treatment in March 2007 was for a 
service-connected disability, the claim has been considered 
under the Millennium Bill.  

38 U.S.C.A. § 1725 provides criteria under which payment or 
reimbursement for emergency services for nonservice-connected 
conditions in non-VA facilities will, under certain 
conditions, be provided.  

The regulation that implements the Millennium Bill, 38 C.F.R. 
§ 17.1002, outlines nine conditions that must be met before 
payment or reimbursement of emergency services in non-VA 
facilities may be made. Failure to satisfy any of the 
criteria listed below precludes VA from paying unauthorized 
medical expenses incurred at a provide facility.  See 38 
C.F.R. § 17.1002.  These conditions are:

(1) emergency services were provided in a hospital 
emergency department or a similar facility held 
out as providing emergency care to the public;

(2) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a 
condition of such a nature that a prudent 
layperson would have reasonably expected that 
delay in seeking immediate medical attention would 
have been hazardous to life or health [this 
standard would be met if there were an emergency 
medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an 
average knowledge of health and medicine could 
reasonably expect the absence of immediate medical 
attention to result in placing the health of the 
individual in serious jeopardy, serious impairment 
to bodily functions, or serious dysfunction of any 
bodily organ or part];

(3) A VA or other federal facility/provider was 
not feasibly available and an attempt to use them 
beforehand would not have been considered 
reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence 
establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center);

(4) The claim for payment or reimbursement for any 
medical care beyond the initial emergency 
evaluation and treatment is for a continued 
medical emergency of such a nature that the 
veteran could not have been safely discharged or 
transferred to a VA or other federal facility (the 
medical emergency lasts only until the time the 
veteran becomes stabilized);

(5) At the time the emergency treatment was 
furnished, the veteran was enrolled in the VA 
health care system and had received medical 
services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the 
furnishing of such emergency treatment;

(6) The veteran is financially liable to the 
provider of emergency treatment for that 
treatment;

(7) The veteran has no coverage under a health-
plan contract for payment or reimbursement, in 
whole or in part, for the emergency treatment 
(this condition cannot be met if the veteran has 
coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or 
the provider to comply with the provisions of that 
health-plan contract, e.g., failure to submit a 
bill or medical records within specified time 
limits, or failure to exhaust appeals of the 
denial of payment);

(8) If the condition for which the emergency 
treatment was furnished was caused by an accident 
or work-related injury, the claimant has exhausted 
without success all claims and remedies reasonably 
available to the veteran or provider against a 
third party for payment of such treatment; and the 
veteran has no contractual or legal recourse 
against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole 
or in part, the veteran's liability to the 
provider; and

(9) The veteran is not eligible for reimbursement 
under 38 U.S.C.A. § 1728 for the emergency 
treatment provided (38 U.S.C.A. § 1728 authorizes 
VA payment or reimbursement for emergency 
treatment to a limited group of veterans, 
primarily those who receive emergency treatment 
for a service-connected disability).

In addition, payment or reimbursement under the Millennium 
Bill for ambulance services may be made only if certain 
conditions are met, including in pertinent part, that the 
payment or reimbursement is authorized under 38 U.S.C.A. 
§ 1725 for the emergency treatment.  See 38 C.F.R. § 17.1003.

VA regulations also provide that a claim under the Millennium 
Bill must be filed within 90 days after the latest of the 
following relevant to the veteran's appeal: 1) July 19, 2001; 
2) The date that the veteran was discharged from the facility 
that furnished the emergency treatment; or 3) The date the 
veteran finally exhausted, without success, action to obtain 
payment or reimbursement for the treatment from a third 
party.  See 38 C.F.R. § 17.1004(d).  

38 C.F.R. § 17.1004(e) provides that if after reviewing a 
claim the decisionmaker determines that additional 
information is needed to make a determination regarding the 
claim, such official will contact the claimant in writing and 
request additional information. The additional information 
must be submitted to the decisionmaker within 30 days of 
receipt of the request or the claim will be treated as 
abandoned, except that if the claimant within the 30-day 
period requests in writing additional time, the time period 
for submission of the information may be extended as 
reasonably necessary for the requested information to be 
obtained.  

The Board notes that on October 10, 2008, S. 2162, designated 
as the Veterans' Mental Health and Other Care Improvements 
Act of 2008, was signed by the President.  This bill makes 
various changes to veteran's mental health care and also 
addresses other health care related matters.  Relevant to the 
instant case, the new law amends 38 U.S.C.A. § 1725 to make 
mandatory (as opposed to discretionary) the reimbursement of 
the reasonable value of emergency treatment of an "eligible" 
veteran furnished by a non-VA facility, if all of the 
pertinent criteria (outlined above) are otherwise satisfied.  
See Veterans' Mental Health and Other Care Improvements Act 
of 2008, Pub. L. No. 110-387, § 402, ___ Stat. ___ (2008).

Additionally, this amendment added a provision, which 
essentially expands one of the criteria that defines the 
meaning of "emergency treatment."  As the veteran's claim is 
denied another basis, the Board finds that additional 
discussion of this recent amendment is not necessary. 

Analysis

The Board finds that entitlement to payment or reimbursement 
of unauthorized medical expenses incurred at a private 
hospital from March 26, 2007, through March 28, 2007, is not 
warranted.  The basis for this denial is the finding that the 
appellant did not file a timely claim for payment or 
reimbursement.  

In the VA Form 9, the appellant notes that the Veteran first 
informed the appellant of required information on July 6, 
2007, and the claim was first filed and denied in July 2007.  
The filing of the claim and the denial were both within 90 
days of the appellant's being provided, by the Veteran, with 
information needed for filing the claim.  

Unfortunately, the November 2007 letter makes it clear that 
the Veteran was not hospitalized or treated beyond March 28, 
2007.  The Mercy Hospital obtained information concerning 
Medicare from the Veteran but that claim was denied.  On July 
6, 2007, the Veteran provided additional information, the 
nature of which was note stated in the November 2007 letter 
other than that it related to "Veterans."  

The appellant would have the 90-day period for filing a claim 
for reimbursement begin with the July 6, 2007, date that the 
Veteran provided relevant information.  Thus, the filing of 
the initial claim on July 11, 2007, would be within the 90 
days required for filing a claim for reimbursement.  

However, the regulation, 38 C.F.R. § 17.1004(d), is clear 
that the beginning of the 90 days commences with, as 
applicable here, the date that the Veteran was discharged 
from the facility that furnished the emergency treatment, 
which in this case was March 28, 2007; or, the date the 
Veteran finally exhausted, without success, action to obtain 
payment or reimbursement for the treatment from a third 
party.  As to this second matter, there is no indication in 
the record, nor is it contended, that the Veteran ever took 
any steps to obtain payment or reimbursement for the 
treatment from a third party.  Rather, the November 2007 
letter indicates that the Mercy Hospital sought payment from 
Medicare.  

Accordingly, in this case the 90 day time period commenced on 
March 28, 2007, and the initial claim was not received until 
July 11, 2007, more than 90 days thereafter.  Thus, the claim 
was not filed in a timely manner and, so, the claim must be 
denied. 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  

To the extent that the VCAA applies to this appeal, the Board 
finds that a reasonable person would have understood that the 
evidence had to show that the claim was filed within 90 days 
of the date the Veteran was discharged from the facility that 
furnished the treatment or the date the Veteran exhausted, 
without success, action to obtain payment or reimbursement 
for the treatment from a third party for the nonservice-
connected disability.  See Vasquez-Flores v. Peake, 22 Vet. 
App. 37 (2008); Sanders v. Nicholson, 487 F.3d 881 (2007).

However, the Board finds that the VCAA and its implementing 
regulations do not apply to claims for benefits governed by 
38 C.F.R. Part 17 (the governing regulations for 
reimbursement of private medical expenses).  See 66 Fed. Reg. 
45,620, 45,629 (Aug. 29, 2001).  See also Barger v. Principi, 
16 Vet. App. 132 (2002) (holding that the VCAA does not apply 
to cases involving the waiver of recovery of overpayment 
claims because the statute at issue in such cases is not 
found in Title 38, United States Code, Chapter 51, i.e., the 
laws affected by VCAA).  In essence, a VCAA notification 
error is non-prejudicial where the appellant was not entitled 
to benefit as a matter of law.  See Valiao v. Princip, 17 
Vet. App. 229 (2003).  

Notwithstanding the above, the appellant has not disputed the 
finding that the claim was not received within 90 days after 
the date that the Veteran was administered treatment or was 
discharged from the facility that furnished the putative 
emergency treatment.  VA is not required to provide notice of 
the information and evidence necessary to substantiate a 
claim where that claim cannot be substantiated because there 
is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit.  
VAOPGCPREC 5-2004 (June 23, 2004). 


ORDER

Payment or reimbursement of unauthorized medical expenses 
incurred as a result of treatment from March 26, 2007, to 
March 28, 2007, at Mercy Hospital is denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


